Citation Nr: 1817052	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1965 to May 1969.
This matter before the Board of Veterans' Appeals (Board) is on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (Agency of Original Jurisdiction (AOJ)).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

This case was previously before the Board in September 2016. At the time, two issues were before the Board: entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine, and entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine. See September 2016 BVA Decision. At the time, the Board granted the Veteran's appeal as it pertained to the Veteran's lumbar spine condition, and awarded a 40 percent initial disability rating; the Board denied entitlement to service connection for the Veteran's bilateral hip disorder. Id. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (CAVC). In a Joint Motion for Partial Remand, the parties clarified that they did not wish to disturb the Board's decision regarding the Veteran's 40 percent disability rating for degenerative arthritis of the lumbar spine. See January 2018 CAVC Decision. As such, that issue is not before the Board. Rather, the parties appealed the Board's decision as it pertained to the denial of service connection for the Veteran's bilateral hip disorder. Id. A new VA examination was not completed for the Veteran's bilateral hip disorder, nor was an opinion provided about whether his bilateral hip disorder was aggravated by his lumbar spine condition, failing to comply with the Board's remand order issued in February 2014. Id.; see Stegall v. West, 11 Vet. App. 269, 271 (1998). Nonetheless, the Board issued its September 2016 decision, denying service connection. As such, the Joint Motion for Partial Remand requested the case be remanded to permit a new VA examination; this motion was granted by CAVC in September 2017, and so the Board now remands for a new examination. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall associate the Veteran's most recent medical treatment records that pertain to his bilateral hip condition with his file, specifically those records from May 2014 to present. 

2. Thereafter, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his bilateral hip disorder. The claims file must be made available to and be reviewed by the examiner. 

The examiner should identify all currently diagnosed bilateral hip disorders and render an opinion as to the following inquiry:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hip disorder is caused OR aggravated by his service-connected lumbar spine disability? The examiner is asked to reconcile any opinion with the March 2010 opinion from the Veteran's private chiropractor, Dr. L.R.W., stating that his hip pain is due to his lower back disability. The examiner is also asked to address the Veteran's contentions regarding the basis of the June 2010 opinion; namely, that his age and weight, 64 years old and 190 pounds, neither makes him old nor obese, and that he was only a fork lift operator for 5 years, which requires the operator to be seated and does not involve straining. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the bilateral hip disorder before the onset of the aggravation. 

In offering any opinion, the examiner must consider the following:
* the Veteran's Fayetteville VAMC records from December 2009, noting chronic back and hip pain since 1968;
* the Veteran's private treatment records from Dr. L.R.W., noting his hip pain is due to his lower back disability;
* the Buddy Statements provided by the Veteran in March 2010 and April 2010, noting that the Veteran has had back and hip pain for years;
* the June 2010 VA examination, diagnosing the Veteran with bilateral hip strain and opining that the Veteran's hip pain is attributable to his age, obesity, and vocation; and
* the June 2014 addendum C&P examination opinion, opining that the Veteran's hip disorder is unrelated to his lumbar spine condition and attributing it to age (noting that the examiner would expect this amount of arthritis in a patient of his age).

All opinions expressed should be accompanied by supporting rationale. 

3. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

